DETAILED ACTION                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 13-18 under 35 USC 103 in the non-final rejection mailed 04/29/2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the prior art disclosed in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Davenport (20070155525) in view of Lane (4267793).

 	Regarding claim 13, Davenport (Figures 1-12) teaches a method for training movement of a sports swing user's feet, legs, hips, hands, arms, shoulders, and back, (See Fig. 3-4) the method comprising: providing an extendable and retractable component within one or more housing components (Fig. 1B-1C, Part No. 22) (Para. 0033) and a coupling component (Fig. 1C, Part No. 24); providing a tensioning component (Fig. 1B-1C, Part No. 30) (Para. 0033), wherein the tensioning component (30) is configured to pass through the coupling component (Fig. 1C, art No. 24) and to contact the extendable and retractable component (Fig. 1C, Part No. 14); wherein the tensioning component (30) is adjustable to prohibit extension of the extendable and retractable component (14) a force is applied to a component attached to the extendable and retractable component (Para. 0033); providing friction (Para. 0033) between the extendable and retractable component (14) and an interior of the housing component (22) via one or more friction components (28) (Para. 0033-0034); allowing the extendable and retractable component (14) to extend within the housing component(s) whenever sufficient force is applied from a user's swing of the housing component to overcome the friction from the one or more friction components (Para. 0033-0034, 0036); providing a tactile response (Para. 0006, 0042) to the user when the extendable and retractable component extends within the housing, thereby indicating a predicted desired point of contact during a sports swing (Para. 0042); and preventing the extendable and retractable component from further extension out of the housing by one or more extension termination components (12, 18) (Para. 0032) attached to the extendable and retractable component (14) and configured to engage or contact a portion of the housing component (22) (Para. 0032).
  	Davenport does not teach containing an extendable and retractable component configured to retract and extend within one or more housing components, the tensioning component is adjustable to prohibit extension of the extendable and retractable component until between 1 N and 1000 N of force is applied to a component attached to the extendable and retractable component.
 	Lane (Figures 1-4) teaches containing an extendable and retractable component (Fig. 203, Part No. 22) configured to retract and extend within one or more housing components (10) (Col. 2, Lines 44-68 and Col. 3, Lines 1-11).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Davenport with containing an extendable and retractable component configured to retract and extend within one or more housing components as taught by Lane as a means of slidably receiving a majority of a shaft/rod within a housing component so as to aid a user with performing swing training (Lane: Col. 2, Lines 50-55; Col. 2, Lines 67-68 a1nd Col. 3, Lines 1-8).
	It is noted that the prior art of Davenport (Para. 0033) teaches: “the weight 16 preferably includes a resistance unit 20 to prevent the weight from moving along the shaft on its own accord or under the force of gravity. The resistance unit is preferably incorporated into the weight and may include a number of rubber grommets ("doughnuts"), metal bands or the like. In the preferred embodiment, the resistance unit includes one or more Polyurethane rings that can be variably compressed against each other and/or against the shaft to vary the amount of friction between the weight and the shaft. FIGS. 1B and 1C show one example of a resistant unit that can be used to select and control the resistance of the sliding weight, but one skilled in the art would recognize numerous other resistance units could be used without departing from the scope of the invention.” It is noted that the prior art of Davenport teaches a tensioning component that is capable contacting the extendable and retractable component so that a force (though a specific force value is not disclosed) is needed to move the extendable and retractable component. The amount of force required depends on a user selecting a resistance by means of resistance controller/tensioning component (30) (Davenport: Para. 0030). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  It would have been obvious to one ordinary skill in the art at the effective filing date of the claimed invention to provide Davenport with the tensioning component is adjustable to prohibit extension of the extendable and retractable component until between 1 N and 1000 N of force is applied to a component attached to the extendable and retractable component as a mean of finding optimum or workable ranges by routine experimentation (varying the amount of force needed to move an extendable component relative to a housing component) (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

 
	Regarding claim 14, the modified Davenport (Figures 1-12) teaches adjustably retarding the movement of the extendable and retractable component (14) by positioning the tensioning component (30) (Para. 0033).


	Regarding claim 15, the modified Davenport (Figures 1-12) teaches providing a tactile response (Para. 0006, 0042) comprises allowing the extendable and retractable component (14) to move from a first, retracted position to a second, extended position with respect to the housing component(s) (22) (Para. 0006, 0042).  


	Regarding claim 16, the modified Davenport (Figures 1-12) teaches containing the extendable and retractable component (14) within the one or more housing components (22) comprises attaching the coupling component (Fig. 1C, Part No. 24) to the extendable and retractable component (14) and the one or more housing components (22).  


	Regarding claim 17, the modified Davenport (Figures 1-12) teaches preventing the extendable and retractable component (14) from further extension out of the housing (22) comprises interacting, by the coupling component (24), with the one or more extension termination components (18) (Para. 0032).  


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Davenport in view of Lane, further in view of Rodriguez (20150224381).

	Regarding claim 18, the modified Davenport (Figures 1-12) teaches a method for training movement of a sports swing user's feet, legs, hips, hands, arms, shoulders, and back, the method comprising: an extendable and retractable component (Fig. 1, Part No. 14) (Para. 0032) within one or more housing components (Fig. 1, Part No. 22) (Para. 0032).
 	The modified Davenport does not teach measuring one or more characteristics of the user's swing via an interchangeable terminus component comprising a swing data measurement component, wherein the interchangeable terminus component is attached to the extendable and retractable component.  
	 Rodriguez (Figures 1-11) teaches measuring one or more characteristics of the user's swing via an interchangeable terminus component (Fig. 11, Part No. 160) (Para. 0063) comprising a swing data measurement component (Para. 0063), wherein the interchangeable terminus component is attached to the extendable and retractable component (162).  
 	It is noted that the prior art of Rodriguez discloses element 160 which houses element 166 which reads on the claimed swing data measurement component (See Rodriguez: Para. 0063).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Davenport with measuring one or more characteristics of the user's swing via an interchangeable terminus component as taught by Rodriguez as a means of detecting and recording velocity, acceleration, torque force and other physical data of a sports implement used for swing training (Rodriguez: Para. 0063).

Response to Arguments
Applicant’s arguments with respect to claims 13-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711